DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claims 1-9 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of -, -, -, +, +, -, + as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including -, -, -, -, -, -, -  and  +, +, -, +, +, +, + (examples within the scope of claim 1) or other various power combinations. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant has only defined, at most, the powers of one or fewer lenses in the system within the claims, which leaves half of the system undefined. Further, each of the lenses of the system must have a lens power that is either positive or negative. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a lens system comprising at least six lenses. 
The state of the art discloses the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large number of variables one must consider when inserting or modifying a lens into/of an existing system.
The applicant has disclosed 3 working models of seven lens systems that comprise identical power arrangements of -, -, -, +, +, -, + Further, changing a single lens power normally results in breaking a lens system, please see the discussion below. 
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a lens. Modifying the applicant’s first lens to be positive, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the first focus" and “the second focus” in second line.  There is insufficient antecedent basis for this limitation in the claim.
Applicant has written claim 11 to depend from claim 1, not claim 10. The office believes the applicant intended that claim 11 should depend from claim 10. For the purposes of this action the office will interpret claim 11 such that it depends from claim 10.
Claim 16 recites the limitation "the rear lens” in second line.  There is insufficient antecedent basis for this limitation in the claim.
Applicant has written claim 16 to depend from claim 11, not claim 15. The office believes the applicant intended that claim 16 should depend from claim 15. For the purposes of this action the office will interpret claim 16 such that it depends from claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP2012141464 of record).

Regarding claim 1, Ito discloses an imaging lens system, comprising: 
a first lens (L1), a second lens (L2), a third lens having negative refractive power (L3, Abst and at least embodiments 2-4), a fourth lens (L4), a fifth lens (L5), and a sixth lens (L6), disposed in order from an object side in a direction of an imaging plane (Embodiments 2-4, [0030]-[0036]), 
wherein one or more of the first lens to the sixth lens has a refractive index of 1.8 or greater ([0030]-[0036] where in embodiments 2 and 3 the sixth lens has a refractive index of 1.88281 and embodiment 4 the sixth lens has a refractive index of 1.8), and has a refractive index temperature coefficient (10-6/⁰C) of 3 or greater ([0030]-[0036] where in embodiments 2 and 3 the sixth lens has a refractive index temperature coefficient of 4.9 and embodiment 4 the sixth lens has a refractive index temperature coefficient of 3.6).

Regarding claim 2, Ito discloses further comprising:
a seventh lens disposed between the sixth lens and the imaging plane (L7).

Regarding claim 6, Ito discloses wherein the sixth lens has a refractive index temperature coefficient (10-6/⁰C) of 3 or greater ([0030]-[0036] where in embodiments 2 and 3 the sixth lens has a refractive index temperature coefficient of 4.9 and embodiment 4 the sixth lens has a refractive index temperature coefficient of 3.6).

Regarding claim 7, Ito discloses wherein one or more of the first lens to the sixth lens has a refractive index of 1.7 or greater and a refractive index temperature coefficient (10-6/⁰C) of lower than 0 (At least the second embodiment where the second and fourth lenses have an index of 1.71687 and a refractive index temperature coefficient of -0.2).

Regarding claim 8, Ito discloses wherein the fourth lens has a refractive index temperature coefficient (10-6/⁰C) of lower than 0 (At least the second embodiment where the fourth lens has a refractive index temperature coefficient of -0.2).

Regarding claim 9, Ito discloses wherein two or more of the first lens to the fourth lens have negative refractive power (Abstract where the first and third lenses are negative).

Regarding claim 10, Ito discloses an imaging lens system, comprising: 
a first focus correction lens having a refractive index of 1.7 or greater and a refractive index temperature coefficient (10-6/⁰C) of lower than 0 (At least the second embodiment where the second and fourth lenses have an index of 1.71687 and a refractive index temperature coefficient of -0.2); and 
a second focus correction lens having a refractive index of 1.8 or greater and a refractive index temperature coefficient (10-6/C) of 3 or greater, wherein the first focus correction lens has a convex object-side surface ([0030]-[0036] where in embodiments 2 and 3 the sixth lens has a refractive index temperature coefficient of 4.9 and embodiment 4 the sixth lens has a refractive index temperature coefficient of 3.6).

Regarding claim 11, as best understood, Ito discloses further comprising: 
a stop (S) disposed between the first focus correction lens and the second focus correction lens At least Fig. 2). 

Regarding claim 12, Ito discloses wherein the first focus correction lens has positive refractive power (See Abst and [0030]-[0033] where the second and fourth lenses are positive).

Regarding claim 13, Ito disclose wherein the first focus correction lens has a convex image-side surface (See at least the second embodiment where the fourth lens is convex on the image side [0030]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Kato et al. (USPAT 6014265).

Regarding claim 3, Ito does not disclose further comprising a stop disposed between the fourth and fifth lens. 
However, Kato teaches a similar seven lens system having the same power arrangement as Itoh (Col. 34 lines 19-57) and that a stop be placed between the second and third lens groups (Col. 10 lines 20-34, the second lens group consists of the third and fourth lens while the third lens group consists of the fifth and sixth lenses per Col. 34 lines 19-57).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Ito and Kato such that the stop was placed between the fourth and fifth lenses motivated by reducing the size of the device (Col. 10 lines 32-34). 

Regarding claim 4, modified Ito discloses wherein one or more of the first lens to the fourth lens has a refractive index of 1.7 or greater (at least the second embodiment of Ito where the fourth lens has a refractive index of 1.71715).

Regarding claim 5, modified Ito discloses wherein one or more of the fifth lens and the sixth lens has a refractive index of 1.8 or greater (at least the second embodiment of Ito where the sixth lens has a refractive index of 1.88281).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito.

Regarding claim 14, Ito does not disclose wherein the second focus correction lens has negative refractive power (The sixth lens of Ito is positive).
However, Ito discloses that the fifth lens is negative and has an index of refraction of 1.79977 and a refractive index temperature coefficient (10-6/⁰C) of 4.4 (See Abst as well as at least the second embodiment [0030]).
The difference between the index of refraction of the claim (1.8) and Ito (1.79977) is 0.00023, which close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a fifth lens with an index of refraction of 1.8 such that it was the second focus correction lens since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 15, modified Ito discloses further comprising: 
a rear lens (L6) disposed between the second focus correction lens and an imaging plane and having positive refractive power (Abst and [0030]).

Regarding claim 16, as best understood, modified Ito discloses wherein the rear lens has a convex object-side surface (See at least the second embodiment [0030]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872